 ALCAN ROLLED PRODUCT
S
 
358 NLRB No. 11
 
37
 
Alcan 
R
olled 
P
roducts

Ravenswood, LLC,
 
and
 
United Steel, Paper a
nd Forestry, Rubber, 
Manufacturing, Energy, Allied Industrial and 
Service Workers International Union, Local 
5668, 
AFL

CIO

CLC.
  
Case
 
0
9

CA

0
46267
 
February 2
7
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On September 12, 2011, Administrative Law Judge 
David I. Goldman issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief
.  The 
Acting General Counsel filed an answering brief, cross
-
exceptions, and a supporting brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the recor
d 
in light of the exceptions, cross
-
exceptions, and briefs 
and has decided to affirm the judge

s rulings, findings,
1
 
and conclusions and to adopt the recommended Order.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the ad
ministrative law judge and 
orders that the Respondent, Alcan Rolled Products

Ravenswood, LLC, Ravenswood, West Virginia, its o
f-
ficers, agents, successors, and assigns, shall take the a
c-
tion set forth in the Order.
 
 
Linda B. Finch, Esq.
, for the General Cou
nsel
.
 
Christopher L. Slaughter, Esq. (Steptoe & Johnson PLLC), 
of 
Huntington, West Virginia, for the Respondent
.
 
Elijah Morris (Grievance Committee Chairman, Local 5668),
 
of Ravenswood, West Virginia, for the Charging Party
.
 
DECISION
 
D
AVID 
I.
 
G
OLDMAN
, 
Admi
nistrative Law Judge
.  This case 
involves an employer

s refusal to provide its employees

 
union 
with the names of two union
-
represented employees who told a 
supervisor

in confidence according to the employer

that a 
third employee, who had been disciplined 
for two mobile 
equipment accidents in 
3
 
months, was unsafe to work with and 
needed 

help.

  
 
The General Counsel contends that the requested information 
is relevant to the 
U
nion

s investigation of the disciplined e
m-
ployee

s grievance and to the 
U
nion

s general safety
-
related 
representational activities.  As discussed herein, I agree.  The 
E
mployer contends that it has a confidentiality interest in she
l-
                                        
   
 
1
 


s-

resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products,
 
91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for r

 
tering the names of the complaining employees.  As discussed 
herein, I agree with this too.  Under set
tled Board precedent, 
the employer

s duty is to seek an accommodation of the co
n-
flicting union and employer interests.  The employer has failed 
to do so, and objects that there is no accommodation it can 
make.  As discussed herein, I disagree and I will or
der the 
E
m-
ployer to bargain for an accommodation. 
 
S
TATEMENT OF THE 
C
ASE
 
On February 23, 2011, the United Steel, Paper and Forestry, 
Rubber, Manufacturing, Energy, Allied Industrial and Services 
Workers International Union, Local 5668, AFL

CIO

CLC (
the 
Uni
on or Local 5668) filed an unfair labor practice charge 
against Alcan Rolled Products

Ravenswood, LLC (Alcan or 
the 
Employer), docketed by Region 9 of the National Labor 
Relations Board (
the 
Board) as Case 
0
9

CA

0
46267.
 
On April 27, 2011, based on an 
investigation into the charge 
filed by the Union, the Acting General Counsel, by the Acting 
Regional Director for Region 6, issued a complaint and notice 
of hearing against Alcan alleging violations of the Act.  The 
complaint alleged that Alcan

s refusal t
o provide the Union 
with certain requested information violated Section 8(a)(1) and 
(5) of 
National Labor Relations Act (
the Act
)
.  Alcan filed an 
answer denying all violations of the Act.
 
A trial in this case was conducted June 21, 2011
,
 
in Ripley, 
West V
irginia.
 
 
Counsel for the General Counsel and the R
e-
spondent filed briefs in support of their positions by July 26, 
2011.  On the entire record, I make the following findings, 
conclusions of law, and recommendations.
  
 
Jurisdiction
 
The complaint alleges, t
he Respondent admits, and I find that 
the Respondent is a corporation
,
 
with offices and places of 
business located in Ravenswood, West Virginia, and has been 
engaged in the operation of an aluminum fabrication plant. The 
complaint further alleges, the Resp
ondent admits, and I find 
that during the 12
-
month period preceding issuance of the co
m-
plaint the Respondent in conducting its operations sold and 
shipped goods and materials valued in excess of $50,000 from 
its Ravenswood, West Virginia facility directly 
to points ou
t-
side the State of West Virginia.  The complaint further alleges, 
the Respondent admits, and I find, that at all material times the 
Respondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
  
It is also 
alleged, admitted, and found that at all material times the Union 
has been a labor organization within the meaning of Section 
2(5) of the Act.    
 
Based on the foregoing, I find that this dispute affects co
m-
merce and that the Board has jurisdi
ction of this case, pursuant 
to Section 10(a) of the Act.
 
Unfair Labor Practices
 
Background Facts
 
Approximately 1400 employees work at Alcan

s aluminum 
fabrication facility.  Alcan

s production and maintenance e
m-
ployees are represented by the Union, which,
 
along with the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
38
 
International Union, are the designated exclusive collective
-
bargaining representative of the bargaining unit.
1
 
The International Union and Alcan are parties to a labor 
agreement covering the terms and conditions of employment of 
the unit e
mployees, effective July 15, 2010, to July 15, 2012.  
The labor agreement contains a multistep grievance and arbitr
a-
tion procedure governing resolution of alleged violations of the 
agreement, including discipline and discharge of employees.
 
The storeroom s
erves as a 

parts store

 
for the facility, a s
e-
cure area where parts needed for the plant

s operation are kept, 
and from where they are distributed to the plant

s departments.  
Individual departments requisition parts from the storeroom, 
sometimes picking 
up requests and other times storeroom e
m-
ployees deliver items to the requested department.  In pulling 
orders from the storeroom area, employees are often required to 
drive mobile equipment through the aisles of the storeroom.  
When delivering orders
,
 
stor
eroom employees drive mobile 
equipment through the plant, such as forklifts and 

buggies.

  
(Buggies are delivery vehicles approximately the size of a golf 
cart.)  Safety concerns in the plant include the interaction of 
pedestrians and mobile equipment wit
hin the plant.
 
Nine employees work in the storeroom on the day shift.  The 
evening shift has two storeroom employees.  The overnight 
shift has one.
 
The Union assumes a role in monitoring the safety cond
i-
tions in the facility.  Article 14 of the labor agree
ment provides 
for an extensive array of safety procedures involving the 
U
nion, 
including a union safety representative, a joint safety and health 
committee, regular safety audits, and union involvement in 
safety investigations.  Article 14 provides that 

[
t]he Company 
and the Union will continue to cooperate toward eliminating 
safety and health hazards and will encourage employees to use 
the procedures stated herein in reaching this objective.

 
 
Employees voice safety complaints to a number of union and 
emp
loyer officials.  Alcan employee and union representative, 
David Gandee, testified that typically if storeroom employees 
have a safety concern they go to the storeroom supervisor, 
Yvonne Zickefoose, or another company official.  If the co
m-
pany does not agr
ee with the safety concern and will not fix it, 
employees will then call the union 

safety man.

  
According to 
Gandee, employees are not shy about involving the Union with 
safety concerns.   
 
Article 14 of the labor agreement also contains a drug and 
alcoh
ol policy, the preamble to which states that 

[t]he Comp
a-
ny and the Union agree that it is in everyone

s best interests to 
maintain a drug free work place.

  
The policy also states that 

[t]he Company considers that in enforcing its policy it will 
receive 
the support of all concerned employees and it is hoped 
                                        
   
 
1
 
The represented bargaining unit is composed of: 
 
All production and maintenance employees employed at the Raven
s-
wood, West Virginia plant, but excluding executives, administrative 
and professional employees, office and cle
rical employees, guards, 
full
-
time first
-
aid and safety employees, foremen and any other supe
r-
visory employees with the authority to hire, promote, discharge, disc
i-
pline, or otherwise effect changes in the status of employees or effe
c-
tively recommend such 
action.
 
that all employees will cooperate in addressing the issue at 
hand.

 
Employee Robert Bush is employed in the Alcan storeroom, 
working day shifts.  The Employer

s discipline of Bush led to 
the informatio
n request at issue in this case.
 
Bush had two accidents while driving mobile equipment in 
the Alcan facility, one in November 2010, and one in January 
2011.  One accident occurred when he backed the forklift he 
was driving into the hook of a crane and knoc
ked out the back 
glass from the cab of the forklift.  The other accident occurred 
when Bush drove a buggy over a curb or hit a barrier while 
looking backwards to remotely close a garage.  The steering 
mechanism on the underside of the buggy was damaged.
2
 
 
Neither accident took place in the storeroom, but rather, 
while Bush was driving equipment in other areas of the plant.  
After the first incident, Bush told Zickefoose that in the past he 
had consumed alcohol but did not say when this had last ha
p-
pened.  A
fter the second incident, Bush told Zickefoose that he 
had smoked marijuana the previous evening.  Bush was drug 
and alcohol tested after each incident.  His drug test was neg
a-
tive and he tested positive for alcohol but at low levels. 
 
Storeroom Supervisor
 
Zickefoose testified that within days 
after Bush

s second incident she received several different 
comments from storeroom employees who approached her 
regarding Bush.  There were concerns about Bush operating 
mobile equipment in the storeroom:  

It was ju
st mentioned that 
maybe he could go to another area in the plant where there 
wasn

t so much mobile equipment being used. . . .  I had people 
concerned about if there was another incident, you know, [how] 
would their wives react if, you know, the Company 
didn

t do 
something.

  
One employee told Zickefoose that Bush 

knew 
he needed help and should seek help but he refused.

  
Zick
e-
foose assumed (but the employee did not say) that the 

help

 
referred to was with 

alcohol, or whatever.

 
  
 
The employees and Zi
ckefoose discussed that these conve
r-
sations were 

off the record, which [Zickefoose testified] 
means, to me, it doesn

t go any further

; it was 

between he 
and I, and it was off the record.

  
Zickefoose committed to the 
employee that the conversation would
 
remain 

off the record

:  

Anytime anyone asks me that, I do try to keep it confidential.

 
On January 28, 2011, Bush was suspended pending di
s-
charge.  The disciplinary meeting was attended by Bush, Union 
Representative Gandee, Alcan HR 
R
epresentatives Mar
ty 
Lucki, Labor Relations Manager Hank Chawansky, and Bush

s 
supervisor
,
 
Zickefoose.  At the meeting Chawansky stated that 
Bush was charged with a violation of company rules for da
m-
a
g
ing company property and was going to be discharged.  Du
r-
ing the meeting,
 
Chawansky stated that two of Bush

s cowor
k-
ers had said that 

they felt it was unsafe to work with Bob 
Bush,

 
a suggestion that Union Representative Gandee dispu
t-
ed, saying he did not believe that was true.  Gandee asked if 
                                        
   
 
2
 
Union Representative Morris testified that the forklift incident o
c-
curred in November 2010, and the buggy incident in January 2011.  
Storeroom Supervisor Yvonne Zickefoose testified that the buggy 
incident occurred in November 2010 and the forkli
ft incident in January 
2011.  I note the contradiction, but it is not necessary to resolve it.  
 
 ALCAN ROLLED PRODUCT
S
 
39
 
anything could be done to avoid 
having Bush fired.  Ch
a-
wansky said that Bush could retire to avoid discharge.
 
After the meeting, Gandee emailed Eli Morris, the chairman 
of the union grievance committee, to report on the meeting, and 
included in his email the assertion that Chawansky 

sai
d som
e-
body from the storeroom came to him and said they was scared 
to work around [Bush]

 
and 

[I] told him [I] didn

t bel[ie]ve 
it.

3
 
 
That day, Morris called Chawansky and arranged for a 
grievance meeting over the Bush discipline.  The meeting was 
origin
ally scheduled for January 31.  Morris also sent Ch
a-
wansky a letter requesting certain information for use at the 
upcoming grievance meeting.  In the letter, Morris requested a 
copy of Bush

s drug and alcohol tests from both the January 
2011 and November 2
010 incidents; the names of employees 
who had 

incidents resulting in damage to equipment or prope
r-
ty within the last 18 months

; copies of all significant 

incident 
reports

 
for the past 2 years; and the
 
 
[n]ames
 
of hourly employees referred to by Mr. Chawansky 
in [the] 5 day prior suspension meeting that allegedly told him 
they were afraid to work around Mr. Bush. 
 
 
Morris told Gandee that he was requesting the names of the 
employees who complained about Bush.  M
orris asked Gandee 
if he knew of anyone who had said they felt it was a safety 
hazard to work around Bush.  Gandee said he did not but that 
he would ask the employees about it.  Gandee attempted to find 
out by raising the issue in the lunchroom early the n
ext mor
n-
ing.  Gandee testified that he told the employees:
 
 
Before this gets out of hand, I

d like to

if anybody in here 
has something, that it was unsafe to work with Bob Bush, . . . 
I need to get that information to Mr. Eli Morris.
 
 
Gandee told employees
:
 
 
[I]f somebody here has went out and said they

re scared to 
work with [Bush] they need to call [Morris].  And I said, 
don

t even tell me, I said, just call him.
 
 
                                        
   
 
3
 
Over the hearsay objection of counsel for the Respondent, Ga
n-

Federal Rule of Evidence 8

t-
hough I admitted the document on that basis, I was wrong, and the 
Respondent right.  The present sense exception applies to a statement 

immediatel



It lasted about 10 minutes.  He emailed Morris after th
e shift, between 3 
and 4 p.m.  That is too long.  
U.S. v. Green
, 556 F.3d 151, 155

156 (3d 
Cir. 2009) (and cases cited therein).  I reverse my ruling at trial and I do 

However, the 
document remains useful to the extent it corroborates 
others accounts of the meeting, and explains how Union Representative 
Morris was first acquainted with the issues in this case and came to 
write and phrase the initial request for information at issue. 
 
In partic
u-
lar, I note that there is no evidence for the assertion in the email that 
Chawansky said that the complaining employees spoke directly to him 
about Bush.  I do not credit that claim.  
 
Gandee testified that 

I felt like I talked to everybody,

 
but 
no one came forward in response to his request.  Gandee test
i-
fied that 

it was known through[out] the whole story that I 
needed, if there was somebody that said they felt unsafe . . . that 
. . . [Morris] would like to know . . . who they were.

  
Howev
er, 
Gandee did not obtain any information from the employees. 
Gandee reported this to Morris.
 
The information requested by Morris from Alcan was not 
provided as of the time of the initial grievance meeting, which 
was rescheduled to February 2.  Morris and 
Gandee attended 
for the Union.  Zickefoose and Chawansky were present.  Bush 
was at the meeting.
 
During the meeting Chawansky told the Union that the r
e-
sults of the drug testing showed no drugs in Bush

s system and 
limited alcohol.  Morris contended that t
his was not a violation 
of the contract.  The Employer said that it was not using drug 
and alcohol issues as a basis for the discharge.  
 
Morris asked Chawansky for the names of the two emplo
y-
ees that had reported feeling unsafe working with Bush.  Ch
a-
wans
ky refused to provide the names, contending that the 
names were confidential.
4
  
 
Chawansky did tell the union representatives that the e
m-
ployees who complained about Bush were storeroom emplo
y-
ees.
5
  
Morris told Chawansky that 

I believe I

m entitled to thi
s 
information under the National Labor Relations Act.

  
Ch
a-
wansky still refused to provide the names, stating that Morris 
should 

take whatever legal action

 
he felt necessary and that 
Chawansky would respond as directed by the 
C
ompany

s legal 
department. 
 
Chawansky did not offer to bargain or otherwise 
accommodate the demand for the names. 
 
On February 11, 2011, as anticipated by the original disc
i-
pline, Alcan converted Bush

s suspension to a discharge, to be 
effective February 14, 2011.  According to the 
discharge letter 
sent by Chawansky to Bush,
 
 
In the appeal hearing, the Company looked at other consider
a-
tions based on the discussions with the Union and your co
m-
ments related to circumstances outside of the work enviro
n-
ment.
 
 
Your behaviors in the work p
lace that contributed to damages 
to Company property on two (2) different occasions within 
approximately two (2) months of each other with alcohol d
e-
tected in your system have put other employees and you at 
risk.
 
 
                                        
   
 
4
 

ven 


o-

o-
ny, Chawansky did not address the issue of whether
 
he had been pr
o-

her testimony that she did not provide the names to Chawansky.  
 
5
 
It is not entirely clear from the record whether this happened at this 
meeting or in the discipline me
eting.  I think it is more likely, and I will 
assume, that it was stated at this grievance meeting. While it potentially 
is significant that the Union knew this, it is not significant at which 
meeting it was stated.  However, if required, I would find that
, based on 
the context, the statement was made during the grievance meeting. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
40
 
Accordingly, your employment with Alcan En
gineered Pro
d-
ucts

Ravenswood, has ended effective February 14, 2011.
 
 
The Union grieved the announcement by Alcan of the formal 
decision to discharge Bush.  On February 25, 2011, Morris 
wrote to Chawansky, requesting additional information 

in 
addition to 
information already requested and not yet provided

 
by letter dated 

1/28/2011.

 
 
Subsequently, pursuant to an agreement between Bush and 
Alcan, Bush

s discharge was converted to a suspension and he 
was reinstated without pay on May 31, 2011. The agreement
 
contained a provision stating that 

the Company recommends

 
that Bush participate in an employee assistance program [the 
REACH program] that is available to assist employees with a 
variety of personal, financial, drug and alcohol problems.

 
The 
agreement 
provided that the suspension could be grieved.  As 
of June 2011, the Union maintained its grievance over the inc
i-
dent, the remaining issues being Bush

s backpay and the 
maintenance of the suspension in his file. 
 
Zickefoose testified that employees frequen
tly share info
r-
mation with her that is to be kept 

off the record

 
or 

confide
n-
tial

 
concerning a range of work issues.  Zickefoose testified 
that she had conversations with employees that she considered 
confidential often, as often as twice a week, althou
gh it varied 
greatly depending on what issues developed.   This is, in effect, 
part of Zickefoose

s supervisory style, and aids her administr
a-
tion of the storeroom.  Zickefoose testified that previously 

in 
the storeroom, we kind of had a vindictive enviro
nment.

 
But 
under her supervision, 

I

ve opened up the doors in there for 
them to help me make decision[s] on what we do in there.  So I 
value their comments, and I

I just feel that their confidence 
stays with me.

  
Zickefoose described the comments made 
a
bout Bush as no different than lots of 

off the record

 
co
m-
ments made to her by employees:  

They come to me with the 
concerns, and I do what I need to do with those concerns.

  
Zickefoose testified that in the past (but not specifically with 
regard to com
ments made about Bush), that employees have 
expressed concern that if people knew they made the comments 
they might be 

treated like they

ve ratted on someone.

 
Out of all the comments Zickefoose received from emplo
y-
ees on Bush, she 

picked out two of the 
strongest concerns and 
brought those forward

 
to Chawansky.  
 
Analysis
 
i. Precedent
 
Section 8(a)(5) of the Act provides that it is an unfair labor 
practice for an employer 

to refuse to bargain collectively with 
the representatives of its employees.

  
29 U.S.C. § 158(a)(5).  

An employer

s duty to bargain includes a general duty to pr
o-
vide information needed by the bargaining representative in 
contract negotiations and administration.

  
A
-
1 Door & Buil
d-
ing Solutions
, 356 NLRB 
499, 500
 
(2011);
 
NLRB v. 
Truitt Mfg. 
Co.
, 351 U.S. 149 152

153 (1956);
 
NLRB v. Acme Industrial 
Co.
, 385 U.S. 432, 435

436 (1967).
 
 
Information pertaining to employees within the 
bargaining 
unit is presumptively relevant
 
to a union

s representational 
d
u
ties, including that necessar
y to decide whether to proceed 
with a grievance or arbitration.  Thus, employee personnel i
n-
formation, job descriptions, pay
-
related data, employee ben
e-
fits, and policies that relate thereto are all presumptively rel
e-
vant, as is similar information regardi
ng employee hires, i
n-
cluding strike replacements. Bargaining representatives are 
not required to make a specific showing of the relevance of 
requested information unless the employer has rebutted the 
presumption of such. Presumptively relevant information 
must be furnished on request to employees

 
collective
-
bargaining representatives unless the employer establishes l
e-
gitimate affirmative defenses to the production of the info
r-
mation. 
 
 
Ralphs Grocery, Co.,
 
352 NLRB 128
, 134 (2008), 
reaffirmed 
and incorpora
ted by reference, 
355 NLRB 
1279
 
(2010);
 
Di
s-
ne
y
land Park
, 350 NLRB 1256, 1257 (2007) (

Where the u
n-
ion

s request is for information pertaining to employees in the 
bargaining unit,
 
that information is 
presumptively relevant
 
and 
the Respondent must provide th
e information

). 
 
 
Where a showing of relevance is required

either because 
the presumption has been rebutted or because the request co
n-
cerns nonunit matters, the burden is 

not exceptionally heavy.

  
Leland Stanford
 
Junior University
, 262 NLRB 136, 139 (1
982), 
enfd. 715 F.2d 473 (9th Cir. 1983); 
Shoppers Food Warehouse
, 
315 NLRB
 
258, 259 (1994).
  

The Board uses a broad, disco
v-
ery
-
type of standard in determining relevance in information 
requests.

  
Caldwell Mfg. Co.
, 346 NLRB 1159, 1160 (2006).  
 
Where the
 
information is requested in connection with a 
grievance, the Board

s test for relevance remains liberal.  In 
NLRB v. Acme Industrial Co.
, 385 U.S. 432 (1967), the S
u-
preme Court endorsed the Board

s view that a 

liberal

 
broad 

discovery type

 
standard mus
t apply to union information 
requests related to the evaluation of grievances.  Analogizing 
the grievance procedure to the pretrial discovery phase of litig
a-
tion, the Court quoted approvingly from the recognition in 
Moore

s Federal Practice
 
that 

it must b
e borne in mind that 
the standard for determining relevancy at a discovery examin
a-
tion is not as well defined as at the trial. . . .  Since the matters 
in dispute between the parties are not as well determined at 
discovery examinations as at the trial, cou
rts of necessity must 
follow a more liberal standard as to relevancy.

  
385 U.S. at 
437 fn. 6, quoting 4 Moore, 
Federal Practice
 
P26.16[1], 1175

1176 (2d ed.).  
 
The issue is whether the Union

s request for information is 
of 

probable

 
or 

potential

 
relev
ance.  
Transport of New Je
r-
sey, 
233 NLRB 694, 694 (1977) (citing 
NLRB v. Acme Indu
s-
trial Co.
, 385 U.S. 432 (1967)).
  
As the Board explained in 
Pennsylvania Power & Light Co.
, 301 NLRB 1104, 1105 
(1991): 
 
 
the information need not be dispositive of the issu
e between
 
the parties but must merely have some bearing on it.  In ge
n-
eral, the Board and the courts have held that information that 
aids the arbitral process is relevant and should be provided.
 
 
Further,  
 
 
the fact that the information, if produced at th
e early stages of 
grievance discussions would tend to establish that a grievance 
is without merit, equally serves a legitimate function of co
l-
le
c
tive bargaining as such disclosure would thereby enable a 
 ALCAN ROLLED PRODUCT
S
 
41
 
union to determine which grievances should be pursued
 
to a
r-
bitration and which should be dropped.
 
 
LaGuardia Hospital
, 260 NLRB 1455, 1461 (1982);
 
Acme 
Industrial
, supra.
 
 
As the Board affirmed in 
W

L Moulding Co.
, 272 NLRB 
1239, 1240 (1984), quoting 
NLRB v. Rockwell
-
Standard Corp.
, 
410 F.2d 953, 957 (6th Ci
r. 1969)
,
 
and 
Acme Industrial Co.
, 
supra at 437, in considering an information request, it is not the 
Board

s role to pass on the merits of the Union

s claim, 

[t]he 
Board

s only function in such situation is in 

acting upon the 
possibility that the 
desired information was relevant, and that it 
would be of use to the union in carrying out its statutory duties 
and responsibilities.

  
Accord, 
Howard University
, 290 NLRB 
1006, 1007 (1988).
 
The failure to provide requested relevant information is a v
i-
ola
tion of Section 8(a)(5) of the Act.
6
  
Like a flat refusal to 
bargain, 

[t]he refusal of an employer to provide a bargaining 
agent with information relevant to the Union

s task of repr
e-
senting its constituency is a per se violation of the Act

 
without 
regar
d to the employer

s subjective good or bad faith.  
Brooklyn 
Union Gas Co.
, 220 NLRB 189, 191 (1975); 
Procter & Gamble 
Mfg. Co.
, 237 NLRB 747, 751 (1978), enfd. 603 F.2d 1310 (8th 
Cir. 1979).
 
Even if requested information is relevant, in certain instances 
a
 
party may assert a confidentiality defense to the demand for 
information.  In two recent cases the Board has summarized the 
requirements of this defense.  In 
Postal Service
, 356 NLRB 
483, 486
 
(2011), the Board explained:
 
 
A party asserting a 
confidentiali
ty
 
defense must prove a legi
t-
imate and substantial 
confidentiality
 
interest in the info
r-
mation withheld.  
Pennsylvania Power Co.
, 301 NLRB 1104, 
1105 (1991).  
Confidential
 
information is limited to a few 
general categories that would reveal, contrary to pr
omises or 
reasonable expectations, highly personal information.  
Detroit 
Newspaper Agency
, 317 NLRB 1071, 1073 (1995).  Such 
confidential
 
information may include 

individual medical 
records or psychological test results; that which would reveal 
substantial
 
proprietary information, such as trade secrets; that 
which could reasonably be expected to lead to harassment or 
retaliation, such as the identity of witnesses; and that which is 
traditionally privileged, such as memoranda prepared for 
pending lawsuits.

 
 
Id.  Additionally, the party asserting the 
confidentiality
 
defense may not simply refuse to furnish the 
requested information, but must raise its 
confidentiality
 
co
n-
cerns in a timely manner and seek an accommodation from 
the other party.  
Id.
 
at 1072. 
 
 
I
n 
A

1 Door & Building Solutions
, 
356 NLRB 
at 502
, the 
Board stated:
 
 
In considering union requests for relevant but assertedly 
co
n-
fidential
 
information, the Board balances the union

s need for 
the information against any 

legitimate and substantial

 
co
n-
                                        
   
 
6
 

derivative violation of Sec. 8(a)(1) of the Act.  
Tennessee Coach Co.
, 
115 NLRB 677, 679, enfd. 237 F.2d 90
7 (6th Cir. 1956).  See 
ABF 
Freight System
, 325 NLRB 546 fn. 3 (1998). 
 
fidentiality
 
interests established by the employer.  See 
Detroit 
Edison Co. v. NLRB
, 440 U.S. 301 (1979) [parallel citations 
omitted].  The party asserting 
confidentiality
 
has the burden of 
proving that such interests exist and that they outweigh its 
barga
ining partner

s need for the information.  See 
Jackso
n-
ville Area Assn. for Retarded Citizens
, 316 NLRB 338, 340 
(1995).  Further, a party refusing to supply
 
information on 
confidentiality
 
grounds has a duty to seek an accommodation.  
Pennsylvania Power Co.
, 301 NLRB 1104, 1105 (1991) 
(footnotes omitted).
 
ii. Relevance
 
The Union asserts that the names of the employees who 
complained to Zickefoose about Bush are relevant to its repr
e-
sentational duties in two ways.  One, as part of the investigation 
and evalua
tion of the Bush grievance.  Two, more generally to 
investigate safety concerns within the plant.  
 
Both are legitimate subjects for the Union to be concerned 
with and for which it is entitled to request and receive info
r-
mation.  The issue is whether under
 
a liberal discovery standard 
the names of the employees are helpful to the Union

s represe
n-
tational duties. 
 
Because the information directly concerns unit employees 
whom the Union represents, the requested information is pr
e-
sumptively relevant.  
Ralphs G
rocery, Co.,
 
supra; 
Disneyland 
Park
, supra.
7
 
 
The Respondent, however, contends that the presumption is 
rebutted in the instant case because the Respondent

s labor 
relations manager, Chawansky, stated at trial that it did not rely 
upon the employees

 
state
ments in issuing the discipline against 
Bush and did not intend to rely upon the statements in any arb
i-
tration over the grievance and, indeed, is precluded by the 
terms of the labor agreement from calling employees as wi
t-
nesses in arbitration. The Responde
nt maintains that in issuing 
the discipline against Bush it relied on his admitted involv
e-
ment in two accidents.  

Therefore,

 
contends the Respondent, 

the storeroom employees are not necessary to prove that Alcan 
had just cause to discipline and discharg
e Mr. Bush.

  
(R. Br. at 
7
.
)  
 
The Respondent

s evidence and contentions do not rebut the 
presumptive relevance of the Union

s information request. 
 
In the first place, 
the Respondent 
raised and disclosed the 
employee comments in the initial discipline mee
ting, thereby 
making them and their source relevant to the matter at hand.  
National Extrusion & Mfg
.
 
Co.
, 
357 NLRB 
127, 128
 
(2011) 
(citing 
NLRB v. Truitt Mf
g.
, supra at 152

153 (

if . . . an arg
u-
ment is important enough to present in the give and take of 
bargaining, it is important enough to require some sort of proof 
of its accuracy

)).  
 
Contrary to the assertions of the Respondent, it did not for
e-
swear reliance on the information in the grievance procedure, 
nor did it tell the Union at any time prior to
 
the trial (or perhaps 
                                        
   
 
7
 
Because the request for the identity of the two complaining e
m-
ployees concerned bargaining unit employees, and is presumptively 
relevant, the Union was not required to explain its ra
tionale for wanting 
the information.  However, were it necessary to establish relevance, 


.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
42
 
prior to the eve of trial

there were settlement discussions) that 
it did not, and did not intend to, rely on the employee stat
e-
ments.  There was the suggestion at trial that this was conveyed 
to the Region early in the investigation,
 
but that is not the same 
thing as telling the Union.      
 
I credit Morris

 
testimony that the Union was not told by the 
Employer that it did not intend to rely upon the employee 
statements.  In this regard, I discredit Chawansky

s assertion 
that he told 
the Union this in the discipline meeting.  In discre
d-
iting it I rely, in addition to Morris

 
testimony, on the clear 
implication of Chawansky

s testimony that 
 
 
I told them in the [discipline meeting] 
because
 
[in] the rules of 
conduct we stated that he was
 
discharged for damage to 
Company property. (Emphasis added
.
)  
 
 
In other words, the Chawansky

s explanation is not, really, 
that he told the Union that the Employer was not going to rely 
upon the employee statements, but rather, that the Union should 
have
 
figured it out from the fact that the basis for the discharge 
was the two accidents and not the employee statements.  On 
brief, the Respondent runs with this theme, contending that 
neither the discharge memo nor the step III grievance answer 
indicates tha
t the comments were a basis for the decision.  This 
is inadequate.
 
As Union Representative Morris pointed out at trial, the di
s-
charge letter states that Bush

s behaviors 

have put other e
m-
ployees and you at risk.

 
The step 3 grievance answer states 
that as
 
a result of the two accidents 

Mr. Bush jeopardized the 
safety of other employees and himself.

  
 
While these characterizations of the offense do not explicitly 
state that the employer is relying on the employee statements 
that Bush made them feel unsafe 
and that he needed help, they 
are certainly consistent with reliance on comments by emplo
y-
ees that 
the Respondent
 
raised as part of the discharge meeting.  
There was no indication to the Union that the Employer was not 
relying on these statements. 
 
The Res
pondent

s representation at trial that it has not and 
will not rely on the employee statements, has no effect on the 
presumptive relevancy of the requested information at the time 
the request was made in January 2011 until the trial in this case 
in June 20
11.  
 
And prospectively, the Respondent

s representation only d
i-
minishes the relevance of the Union having the names of the 
employees who allegedly complained, it does not eliminate it.  
It is natural that the Union would want to interview the two 
employee
s.  This would allow the Union to verify the truth of 
the Employer

s claim that employees felt it was unsafe to work 
around Bush, a matter that, whether relied upon by the R
e-
spondent or not, might influence the Union

s position on how 
to proceed with the g
rievance.  Whether it is for the purpose of 
evaluating how far to take the Bush grievance, or to ascertain 
what kind of 

help

 
Bush may or may not need, or for the pu
r-
pose of acting generally to represent the employees in safety 
matters, an interview with 
employees who allegedly have 
knowledge of and opinions on Bush and his effect on safety in 
the plant is clearly relevant to the Union

s activities as the e
m-
ployees

 
representative.  Any competent attorney or union 
griever charged with handling a grievance 
such as the Bush 
grievance would want to know all he could about Bush

s work 
performance and safety record, practices, and reputation.  These 
two employees have information that Morris, reasonably, wants 
for the purpose of fulfilling the union

s representa
tional duties.  
The names of the complaining employees will 

be of use

 
to 
the Union in its efforts to interview them.  The requested i
n-
formation is presumptively relevant and the presumption has 
not been rebutted.
8
   
 
iii. Confidentiality
 
Alcan asserts a 
confidentiality interest in protecting from 
disclosure the names of the employees who spoke with Zick
e-
foose about Bush.  
 
The Board has defined some types of information that give 
rise to a legitimate and substantial confidentiality interest:  
 
 
Confidenti
al information is limited to a few general categ
o-
ries: that which would reveal, contrary to promises or reaso
n-
able expectations, highly personal information, such as ind
i-
vidual medical records or psychological test results; that 
which would reveal substant
ial proprietary information, such 
as trade secrets; that which could reasonably be expected to 
lead to harassment or retaliation, such as the identity of wi
t-
nesses; and that which is traditionally privileged,
 
such as 
memoranda prepared for pending lawsuits
.
 
 
Detroit Newspaper Agency
, 317 NLRB 1071, 1073 (1995).
 
In 
Detroit Newspaper Agency
,
 
the Board was clear that i
n-
formation accorded confidential status 

is limited to a few ge
n-
eral categories

 
as described above.  In that case the Board 
rejected the employer

s claim of a legitimate confidentiality 
interest in an internal safety audit report because it 

falls ou
t-
side these general categories.

  
 
Notwithstanding this approach, the Board has held,
 
in refe
r-
ence to the 
Detroit Newspaper Agency
 
formulation, that 

this 
description of confidential information is not intended to be 
exhaustive.

  
N
orthern Indiana Public Service Co.
, 347 NLRB 
210, 211 (2006).  Rather the Board has 

considered whether the 
i
nformation was sensitive or confidential with in the factual 
context of each case.

 
Id.  In particular, the Board has reco
g-
nized, at least in some contexts, the existence of a valid conf
i-
dentiality interest for employees

 
reporting to management on 
the mis
conduct of other employees.  The recognition of a co
n-
fidentiality interest in the identity of informants turns on some 
combination of the importance of encouraging employees to 
report the issue to management in terms of employee or public 
safety, the illeg
ality of and/or threat posed by the underlying 
conduct, the potential involvement of illegal drugs, and co
n-
cerns about physical or other retaliation against the informants.  
Pennsylvania Power & Light Co.
, 301 NLRB 1104, 1107 
(1991) (legitimate interest in
 
keeping names of informants co
n-
                                        
   
 
8
 
I recognize that even if the Union has the names the employees 
may be unwilling to talk to the Union, just as they have not come fo
r-

m-
ployees.  But the Union has a legitimate interest in maki
ng a personal 
appeal to the employees in question

employees whom they repr
e-
sent

and not being relegated to general solicitations to anonymous 

investigate this matter.    
 
 ALCAN ROLLED PRODUCT
S
 
43
 
fidential where employer was engaged in investigation of cri
m-
inal drug activity with potential for harassment of informants); 
Mobil Oil Corp.
,
 
303 NLRB 780, 780

781 (1991); 
See
 
Metr
o-
politan Edison Co.
, 330 NLRB 107, 107

108 
(1999) (assuming 
legitimate interest in confidentiality of informants

 
names 
providing information on workplace theft); See also 
N
orthern 
Indiana Public Service Co.
,
 
347 NLRB 210 (2006).
 
In this case, the information sought to be protected is not 
highly pe
rsonal, proprietary, or traditionally privileged.  And 
there is no record evidence of fear by employees of retaliation 
or physical threat from Bush or the Union if they were ident
i-
fied.
9
  
 
If legitimate confidentiality interests were limited to the 

genera
l categories

 
described in 
Detroit 
Newspaper Agency
, 
supra, it might be easy to dismiss the employer

s assertion of a 
confidentiality interest here.  
 
Certainly I reject any suggestion that the mere desire to e
n-
sure that employees talk more freely to manag
ement, a goal 
enhanced, to be sure, by assurances of confidentiality, esta
b-
lishes a legitimate confidentiality interest.  Similarly, I reject 
the suggestion that a confidentiality interest is established by 
Zickefoose

s assurances to employees that their d
iscussions 
with her

on nearly any subject

are confidential should they 
want them to be.
10
    
 
And yet, under the more expansive understanding of conf
i-
dentiality involving employee informants that the case law 
presents, one is hard pressed to say that the e
mployer

s interest 
in the confidentiality of the identity of those making reports 
about Bush

even if not as weighty as in some cases

is not 
legitimate.  If Alcan

s operation does not pose a significant risk 
to public safety, it clearly contains many inhere
nt dangers for 
                                        
   
 
9
 
Zickefoose te
stified that employees (at least, in other instances, not 
the instances at issue here), have stated that they feared being treated as 

confidentiality that they preferred that their iden
tities not be disclosed.  
However, this does not provide evidence of a significant risk of retali
a-
tion or harassment.  Concerns about social disapproval at having sp
o-
ken negatively of another employee do not amount to a demonstration 
of the likelihood of h

naïve to deny any latent possibility of retaliation against informants 
whose information leads to an investigation and discharge of an e
m-
ployee, . . . this case presents  no more than just that

a possibility. 
 
There is nothing in this record to indicate a likelihood or real risk of 

Metropolitan
 
Edison
, 330 NLRB at 108. 
 
10
 
I do not criticize the efficacy of this management approach (al
t-
hough it is also worth bearing in mind that confi
dentiality can also 
encourage dishonest reports, as the informants need never face scrut
i-

itself, create a legitimate employer interest in confidentiality for pu
r-
poses of avoiding disclo
sure of otherwise relevant information to a 
union.  While the Board majority in 
Northern Indiana Public Service 
Co.


case also involved other factors.  No Board precedent finds that a pro
m-
ise of confidentiality, by itself, transforms otherwise nonconfidential 

and receive relevant information is critic
al to the collective
-
bargaining 
process and an employer cannot unilaterally limit that right and insulate 
any information from disclosure just by offering not to disclose info
r-
mation to the union. 
 
employees that make the safe operation of equipment a priority.  
There can be no doubt that Alcan has a significant and legit
i-
mate interest in encouraging employees to report other emplo
y-
ees who may be acting in ways that endanger themselves
, their 
coemployees or the facility.  

The connection of confidentiality 
to the safety of . . . other employees and to job performance is 
plain.

  
Pennsylvania Power
, supra.  Moreover, the unsafe co
n-
duct at issue here, and the employees

 
comments, do invol
ve 
concerns about substance abuse, a subject that the Board has 
recognized, because of its threat to workplace safety, its illega
l-
ity, and, the pervasiveness of the problem as a concern of n
a-
tional policy, heightens the need for confidentiality.  Id. at 
11
07

1108.
 
Given these concerns, and the Board precedent, I find that 
the employer has a legitimate interest in preserving the conf
i-
dentiality of the names of the employees who complained to 
management about their perception of Bush

s unsafe conduct 
and his 
need for 

help.

 
 
iv. 
The duty to bargain to accommodate 
 
the parties

 
interests
 
The recognition of the legitimacy of the confidentiality inte
r-
est in the employees

 
names does not end the statutory inquiry 
under the Act.  
 
When an employer demonstrates
 
a 
substantial confidentiality 
interest, it cannot simply ignore the Union

s request for info
r-
mation.  It must still seek an accommodation of its concerns 
and the Union

s need for the requested information. The burden 
of formulating a reasonable accommodation
 
is on the employer; 
the union need not propose a precise alternative to providing 
the requested information unedited.  
U
.
S
.
 
Testing Co. v NLRB
, 
160 F.3d 14, 21 (D.C. Cir. 1998) (citing 
Tritac Corp.
, 286 
NLRB 522, 522 (1987)). 
 
Borgess Medical Center
, 342 
NLRB 1105, 1106 (2004); 
U.S. 
Testing Co. v. NLRB
, 160 F.3d 14, 20 (D.C. Cir. 1998) (

an 
employer is not relieved of its obligation to turn over relevant 
information simply by invoking concerns about confidentiality,
 
but must offer to accommodate both its c
oncern and its bargai
n-
ing obligations, as is often done by making an offer to release 
information conditionally or by placing restrictions on the use 
of that information

).
 
 
In this case, I find that while the confidentiality interest at 
stake here is legi
timate, it is not entitled to the same 

unusually 
great weight

 
as the claims asserted in 
Pennsylvania Power
.  It 
does not trump the Union

s need for the information.  Accor
d-
ingly, the Board

s reasoning in 
Metropolitan Edison
, 330 
NLRB at 109, is fully app
licable here: the Respondent

s conf
i-
dentiality claim, although 
 
 
legitimate, is not entitled to the same 

unusually great weight

 
as the claims asserted in 
Pennsylvania Power
 
and 
Mobil Oil
.  
We have further found that the Union has a legitimate and 
substan
tial need for the requested information. Finally, we 
have found that while a possibility of retaliation against i
n-
formants exists, the likelihood of such retaliation in this case 
is purely speculative.  In these circumstances, we find that the 
Respondent
 
w
as not privileged to flatly reject the Union

s r
e-
quest for the informants

 
names, but was obligated to bargain 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
44
 
with the Union to seek an accommodation. By failing to do 
so, the Respondent violated Section 8(a)(5).
 
 
In this case, the undisputed evidence is that no offer or effort 
to accommodate the Union

s and Employer

s concerns was 
made.  The Employer did not offer to bargain or otherwise 
formulate or suggest a method of accommodation.  Just saying 
no to a union

s i
nformation request does not satisfy the e
m-
ployer

s duty to seek an accommodation.
 
Thus, under settled precedent the Employer violated the Act 
by refusing to provide the requested information on grounds of 
confidentiality, while failing to make an effort to
 
bargain to 
accommodate the Union

s concerns with its own.
  
 
Accordingly, 

the violation found is the 
failure to bargain
 
over an acco
m-
modation (i.e., an alternative means of satisfying the Union

s 
need), not the failure to provide the names themselves.

  
M
e
t-
ropolitan Edison Co.
, 330 NLRB 
at
 
109 (original emphasis); 
Borgess Medical Center
, 342 NLRB at 1106 fn. 6 (

we have 
made no finding that the Respondent violated Sec. 8(a)(5) by 
failing to turn over the incident reports. The violation was the 
failure to b
argain about a possible accommodation

).
 
Alcan contends that it could not have accommodated the U
n-
ion under the circumstances, as 

there was no accommodation 
which could have given the Union the information it needed 
while withholding the identities of the
 
employees.

  
(R. Br. at 
13
.
)  
 
I reject the Respondent

s position.  While I agree that it is far 
from clear that the Union would have accepted any offer of 
accommodation, the Respondent

s duty was to make the effort.  
It could have, for instance, offered 
to provide the identities to a 
designated union official, subject to bargained restrictions on 
the Union

s use and dissemination of the information.  It could 
have offered to provide the identities subject to a confidentiality 
agreement to an International
 
Union official unaffiliated with 
the facility for use interviewing the employees.  Certainly there 
are other potential accommodations that the parties could di
s-
cuss.   
 
Of course, it is not for me or the Board (at least, not at this 
juncture) to say what 
kind of arrangement or accommodation 
would best suit the parties.  But just saying no is not enough.  
Pennsylvania Power
, 301 NLRB at 1106 (

a party refusing to 
supply information on confidentiality grounds has a duty to 
seek an accommodation.  Thus, when 
a union
 
is entitled to 
information concerning which an employer can legitimately 
claim a partial confidentiality interest, the employer must ba
r-
gain toward an accommodation between the union

s info
r-
mation needs and the employer

s justified interests

).
 
It 
is a virtue of Board precedent that the union and employer 
are required to work through the dispute: they, more than the 
Board, know how to best accommodate the interests at stake.  
And while cases can be found where the Board has intervened 
and resolved t
he matter in the absence of the parties

 
bargai
n-
ing, they are the exception.  See
,
 
e.g., 
Pennsylvania Power & 
Light Co.
, 301 NLRB 1104, 1108 fn. 18 (1991) (

We recognize 
that the remedy ordered here deviates in some respects from the 
Board

s usual view tha
t parties should bargain over the discl
o-
sure of partially confidential information. However, we view 
this departure as necessitated by the peculiar circumstances of 
this case and the strong interest in fostering efforts to create 
safe and drug
-
free workpla
ces

).  
 
As the Board explained in 
Metropolitan Edison Co.
, 330 
NLRB 107, 109 (1999):
 
 
We recognize merit both in the Union

s asserted interest and 
in the Respondent

s confidentiality concerns.  The appropriate 
remedy in these circumstances is to give the 
parties an oppo
r-
tunity to bargain regarding the conductions under which the 
Union

s need for relevant information could be satisfied with 
appropriate safeguards protective of the Respondent

s conf
i-
dentiality concerns.  We do not now decide the particular 
co
n-
tent of accommodation bargaining that must occur, except to 
direct that the parties should thoroughly explore any and all 
reasonable alternatives.
 
 
As the Board further explained in 
Metropolitan Edison
, 330 
NLRB at 109:
 
 
The Board

s cumulative experienc
e has
 
shown that 

there 
should be, and almost always is, a way that the parties can e
f-
fectively bargain

 
for an accommodation that will satisfy both 
the union

s needs and the employer

s protective concerns. . . .  
Indeed, to our knowledge, none of the case
s in which the 
Board has employed this approach have ever returned to the 
Board, because the parties were unable or unwilling to arrive 
at a mutually acceptable accommodation of their respective 
interests.
 
 
(citing, 
Exxon Co., USA
, 321 NLRB 896, 899 (1996)).  See also 
Minnesota Mining & Mfg.
, 
2
61 NLRB 27, 32 (1982), enfd. 711 
F.2d 348 (D.C. Cir. 1983); 
General Dynamics Corp.
, 268 
NLRB 1432 (1984); 
National Steel Corp.
, 335 NLRB 747, 
747

748 (2001), enfd. 324 F.3d 928 (7th Cir. 2003
).
 
The Respondent will be ordered to bargain in good faith with 
the Union in an attempt to reach an accommodation of interests 
in response to the Union

s request for the names of the emplo
y-
ees complaining about safety concerns with regard to Bush.  As 
the 
Board explained in 
Metropolitan Edison
, supra at 109

110:
 
 
we recognize that if the Respondent and the Union are unable 
to reach an agreement on a method whereby their respective 
interests would be satisfactorily protected, they may be before 
us again. If 
the issue of whether the parties have bargained in 
good faith is presented to us, we shall decide that question 
then.  If necessary, we shall also undertake the task of balan
c-
ing the
 
Union

s right to the information it requested with the 
Respondent

s expre
ssed confidentiality concerns in accord 
with the 
Detroit Edison
 
test and in light of proposals made 
during bargaining, and we shall make a final determination 
whether the Respondent has fulfilled its statutory obligation. 
We believe, however, that first al
lowing the parties an oppo
r-
tunity to adjust their differences best effectuates the Act

s po
l-
icy of encouraging the resolution of disputes between e
m-
ployees and employers through collective bargaining.
 
 
Accord, 
Minnesota Mining & Mfg.
, supra at 32. 
 
C
ONCLUS
IONS O
F 
L
AW
 
1.
 
The Respondent Alcan Rolled Products

Ravenswood, 
LLC is an employer within the meaning of Section 2(2), (6), 
and (7) of the Act.
 
 ALCAN ROLLED PRODUCT
S
 
45
 
2.
 
The Charging Party 
United Steel, Paper and Forestry, 
Rubber, Manufacturing, Energy, Allied Industrial and Ser
vices 
Workers International Union, Local 5668, AFL

CIO

CLC 
is a 
labor organization with the meaning of Section 2(5) of the Act.
 
3. 
At all material times the Union, along with the Intern
a-
tional Union, has been the designated exclusive collective
-
bargaining 
representative of the following bargaining unit of 
the Respondent

s employees:
 
 
All production and maintenance employees employed at the 
Ravenswood, West Virginia plant, but excluding executives, 
administrative and professional employees, office and cleri
cal 
employees, guards, full
-
time first
-
aid and safety employees, 
foremen and any other supervisory employees with the a
u-
thority to hire, promote, discharge, discipline, or otherwise e
f-
fect changes in the status of employees or effectively reco
m-
mend such ac
tion.
 
 
4.
 
The Respondent violated Section 8(a)(1) and (5) of the 
Act by failing to offer to bargain with the Union for an acco
m-
modation of interests in response to the Union

s request for the 
names of employees who made safety
-
related complaints to the 
Res
pondent

s supervisor about fellow employee Bush, info
r-
mation that the Respondent considers confidential.  
 
5. 
The unfair labor practices committed by the Respondent 
affect commerce within the meaning of Section 2(6) and (7) of 
the Act.
 
R
EMEDY 
 
Having found
 
that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
 
Generally, where an employer fails to p
rovide relevant r
e-
quested information, the appropriate affirmative remedy i
n-
cludes an order that the employer provide the information.  This 
is not the appropriate remedy here, where, as I have found, the 
employer has established that there is a legitimate
 
confidential
i-
ty interest in the information at issue.  
It is to be remembered 
that the violation found here is not the failure to provide the 
information, but the failure to attempt to bargain an accomm
o-
dation.
 
 
The Respondent will be ordered to bargain i
n good faith with 
the Union in an attempt to reach an accommodation of interests 
in response to the Union

s request for relevant information 
about the names of employees who made safety
-
related co
m-
plaints regarding employee Bush. 
 
The Respondent shall post
 
an appropriate informational n
o-
tice, as described in the attached Appendix.  This notice shall 
be posted in the Employer

s facility or wherever the notices to 
employees are regularly posted for 60 days without anything 
covering it up or defacing its conte
nts.  In addition to physical 
posting of paper notices, notices shall be distributed electron
i-
cally, such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent customa
r-
ily communicates with its employees 
by such means.  When the 
notice is issued to the Employer, it shall sign it or otherwise 
notify Region 9 of the Board what action it will take with r
e-
spect to this decision.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue
 
the following recommended
11
 
ORDER
 
The Respondent, Alcan Rolled Products

Ravenswood, 
LLC, Ravenswood, West Virginia, its officers, agents, succe
s-
sors, and assigns, shall
 
1. Cease and desist from
 
(a)
 
Refusing to bargain in good faith with the Union in an a
t-
tempt to reach an accommodation of interests in response to the 
Union

s request for relevant information regarding safety
-
related complaints made by employees regarding another e
m-
ployee, in which the employer maintains a confidentiality inte
r-
est.  
 
(b)
 
In 
any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act
.
 
(a)
 
Bargain in 
good faith with the Union regarding its request 
for the names of employees complaining to supervisors and/or 
management about the safety issues related to grievant Robert 
Bush, in order to reach an accommodation of the Union and the 
Respondent

s interests,
 
and thereafter comply with any agre
e-
ment reached through such bargaining.
 
(b) Within 14 days after service by the Region, post at its u
n-
ion
-
represented facilities the attached notice marked 

Appe
n-
dix.

12
  
Copies of the notice, on forms provided by the Reg
ional 
Director for Region 9, after being signed by the Respondent

s 
authorized representative shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous places 
including all places where notices to employees are customarily 
pos
ted. In addition to the physical posting of paper notices, 
notices shall be distributed electronically, such as by email, 
posting on an intranet or an internet site, or other electronic 
means, if the Respondent customarily communicates with its 
employees b
y such means.  Reasonable steps shall be taken by 
the Respondents to ensure that the notices are not altered, d
e-
faced, or covered by any other material.  In the event that, du
r-
ing the pendency of these proceedings, the Respondent has 
gone out of business o
r closed any facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since January 28, 2011. 
 
(c)
 
Within 
21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                        
   
 
11
 
If no exceptions are filed as provided by Sec. 102.46 o
f the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
12
 
If this Order is enforced b
y a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Lab

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
46
 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RD
ER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, 
join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
refuse to bargain with the Union in a
n effort to 
reach an accommodation of interests in response to the Union

s 
request for relevant information that we consider confidential.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of the rights guara
nteed 
you by Section 7 of the Act.
 
W
E WILL 
bargain in good faith with the Union regarding its 
request for the names of employees complaining to supervisors 
and/or management about the safety issues related to grievant 
Robert Bush, and thereafter comply wit
h any agreement 
reached through such bargaining.
 
 
A
LCAN 
R
OLLED 
P
RODUCTS

R
AVENSWOOD
,
 
LLC
 
 
 
